DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rachael Leventhal on 12/01/2021.

The application has been amended as follows: 
Claim 10 recites “The organic light-emitting diode of claim 7” in line 1, please replace it with “The organic light-emitting diode of claim 1”.

Allowable Subject Matter
Claims 1, 6, 10, 13, 18 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest an organic light-emitting diode comprising of “a blue light-emitting layer comprising: a blue 
Regarding claim 13, the prior art of record does not disclose or fairly suggest a method of forming an organic light-emitting diode comprising of “providing a light-emitting stack on the first electrode comprising, sequentially stacking on the first electrode: a hole transport layer comprising a hole transport layer material; a blue light-emitting layer comprising: a blue host material; and a blue fluorescent dopant material; and an electron transport layer comprising an electron transport layer material” and “wherein the providing the blue fluorescent dopant material comprises providing a pyrene amine derivative material, wherein the providing the blue host material comprises providing an anthracene-based material, wherein the providing the electron transport layer material comprises providing a pyrimidine-based material, wherein the hole transport layer material comprises a tertiary amine-based material, wherein the blue fluorescent dopant material has a higher LUMO (Lowest Unoccupied Molecular Orbital) energy level than the blue host material, wherein the blue fluorescent dopant material has a higher HOMO (Highest Occupied Molecular Orbital) energy level than the blue host material, wherein the blue fluorescent dopant material has a lower singlet energy than the blue host material, wherein the hole transport layer material has a higher HOMO energy level than the blue host material, wherein the electron transport layer material has a higher LUMO energy level than the blue host material, wherein the electron transport layer material has a higher LUMO energy level than the blue fluorescent dopant material, wherein a difference in LUMO energy level between the electron transport layer material and the blue fluorescent dopant material is 0.1 eV or less,” and “wherein the organic light-emitting diode further comprises a charge generation layer between the first light-emitting stack and the second light-emitting 
The prior art of record are Kim et al. (US 2014/0061601 A1) (hereinafter referred to as Kim2014), Forrest et al. (US 2011/0248249 A1).
Kim2014 teaches a stack of OLED units (Fig. 1 of Kim2014) where each OLED unit comprises a blue host material made of anthracene-based material ([0022] of Kim2014), a blue fluorescent dopant material made of pyrene amine derivative material ([0022] of Kim2014), an electron transport layer made of pyrimidine-based material ([0026] of Kim2014), a hole transport layer made of tertiary amine-based material ([0025] of Kim2014).  However, Kim2014 does not teach that the N-type charge generation layer excludes an anthracene-based material. 
Forrest teaches a stack of OLED units with a pair of charge generation layers between the units. The n-type charge generation layer is an alkali metal or alkaline earth metal doped organic layer (see [0064] of Forrest). But Forrest does not exclude the alkaline metal doped organic material from containing anthracene-based material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Examiner, Art Unit 2822